DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application #17/112,524, filed on 03/28/2022.
Claims 1-20 are now pending and have been examined. 




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 1 is directed to a system comprising a processor and memory.  Therefore, the system is interpreted as an apparatus.  An apparatus is a statutory category for patentability.  Claim 8 is directed to a method.  A method, or process, is a statutory category for patentability.  Claim 15 is directed to a non-transitory computer readable medium.  Therefore the claim is interpreted as an article of manufacture.  An article of manufacture is a statutory category for patentability.  Further, the claim is in conformity with the Kappos Memorandum of 2010 regarding medium claims, as it includes the phrase “non-transitory.”          
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to.  The claims are directed to “receiving a change request from a partner agent that is associated with a business, the change request comprising item information, a change in value, and a length of time, wherein item information comprises product or services and a location associated with the business that is affected by the change request, determining a plurality of gift cards stored in the database that is affected by the change request, and causing a notification to be displayed by a plurality of user client devices associated with the plurality of gift cards, the notification including the item information, the change in value, and the length of time, causing a report to be displayed by the partner agent client device comprising redemption statistics associated with a plurality of gift cards and the change request.”  The claims are determined to be directed to an abstract idea, namely a mental process.  A human operator with access to the received change request data and associated information could easily determine affected gift cards and notify affected users using known communication means such as telephone, mail, or text or in person.  In fact, for example, vouchers are often bought ahead of time by customers for in-demand products such as a new release of an Apple product, and the manufacturer could easily request a price adjustment or update that could then be relayed by the users who have still not received but have already pre-ordered and purchased their product.  Further, customers who pre-order products such as automobiles or electronics often are contacted by representatives of the business in person or over communication means to relay information such as change in price, delivery dates, etc.  Further, manual reports can be compiled mentally with the aid of pen and paper or a generic computer and a written or printed report can be given to a partner agent even in person.   Therefore, the claims are determined to be directed to an abstract idea, namely a mental process. 
Per Step 2A, Prong 2 of the analysis, the examiner must determine whether the additional elements in the claims beyond the abstract idea integrate the abstract idea into a practical application.  The elements beyond the abstract idea include the actual receiving of a change request from a partner agent client device, the actual transmitting of the notification to a client device for display, and the transmittal of a report to the partner agent for display.  Transmitting and sending data to and from devices over a network is considered “receiving and/or transmission of data over a network” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning, citing Symantec- “receiving or transmitting data over a network,” buySAFE v Google- “sending messages over a network,” DDR Holdings- “computer receives and sends information over a network.”  Therefore, the receiving and transmitting steps do not integrate the abstract idea into a practical application.  The claims also include a processor and memory as well as the actual devices.  Such components are recited at a high level of generality and are considered generic recitations of a machine and not a recitation of a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The components are simply used as tools to automate the abstract idea and do not integrate the abstract idea into a practical application.  The additional claim elements also include the step of “updating a database based on the change request.”   This is considered “receiving, processing and storage of data” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning, citing Alice- “electronic recordkeeping,” Ultramercial- “updating an activity log,” and Versata Dev Grp v SAP- “storing and retrieving information in a memory.”  Therefore, the updating of the database does not integrate the abstract idea into a practical application. 
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The elements beyond the abstract idea include the actual receiving of a change request from a partner agent client device, transmitting of the notification to a client device for display, and transmitting of a report to a partner agent for display.  Transmitting and sending data to and from devices over a network is considered “receiving and/or transmission of data over a network” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning, citing Symantec- “receiving or transmitting data over a network,” buySAFE v Google- “sending messages over a network,” DDR Holdings- “computer receives and sends information over a network.”  Therefore, the receiving and transmitting steps are not considered significantly more.  The claims also include a processor and memory as well as the actual devices.  Such components are recited at a high level of generality and are considered generic recitations of a machine and not a recitation of a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The components are simply used as tools to automate the abstract idea and are therefore not considered significantly more.  The additional claim elements also include the step of “updating a database based on the change request.”   This is considered “receiving, processing and storage of data” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning, citing Alice- “electronic recordkeeping,” Ultramercial- “updating an activity log,” and Versata Dev Grp v SAP- “storing and retrieving information in a memory.”  Therefore, the updating of the database is not considered significantly more.   
When considered as an ordered combination, the examiner sees only steps that describe the logical steps to implement the abstract idea, as the receiving step with change information facilitates the updating of the database and the notification of the user once the gift card is determined.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, the receiving the data in claim 2 is part of the abstract idea described above, and storing the initial data in the database is considered “receiving, processing and storage of data” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning, citing Alice- “electronic recordkeeping,” Ultramercial- “updating an activity log,” and Versata Dev Grp v SAP- “storing and retrieving information in a memory.”  Therefore, the storing of the initial data in the database is not considered significantly more.  For claim 3, the updating of the initial redemption value with a promotional redemption value and the associating of the promotional value with the length of time is considered part of the abstract idea, namely the determining a gift card based on the change request as discussed above.  For claim 4, the type of redemption value being greater than the initial or the length of time being a promotional period is considered non-functional descriptive material, as the amount of redemption value or the type of length of time does not change the nature of the invention or the way the steps are performed (see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  Claims 5 and 6 are considered part of the abstract idea, as identifying or making a judgment about the received promotional period or determining a gift card has been redeemed, absent any further detail, and updating a database accordingly could easily be done mentally by a human operator.  Claim 7 mirrors the abstract idea of claim 1 other than the information including a post redemption survey, and such a limitation is considered part of the abstract idea, as what the information includes does not change the nature of the invention.  Further, the limitation is considered insignificant extra-solution activity, as the survey is not even used, but only received from the client, and therefore the steps of the abstract idea are not changed by the receiving of the survey (see MPEP 2106.05 (g)).  The other dependent claims mirror those already discussed above.    
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 5-6, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson, et al., Pre-Grant Publication No. 2011/0106698 A1 in view of Dillingham, et al., Pre-Grant Publication No. 2014/030407 A1.
Regarding Claims 1, 8, and 15, Isaacson teaches:
 A method (system) (medium)… comprising:
receiving a change request from a partner agent client device that is associated with a business, the change request comprising item information, a change in a value, and a length of time (see [0155] in which a merchant can change an amount of a gift card for a user for a specific higher amount for a limited amount of time; see also [0166] in which the limited time offers associated with a gift card can be for specific item information; see also [0167] in which Olive Garden can offer an extra $10 added to the gift card for the item “lunch” on Saturday; see especially [0172]-[0178] in which a merchant can input a blanket upsell for a plurality of users with a plurality of specific gift cards for that merchant, the blanket upsell being such as an extra 10% off if the gift card is used for a meal in the next week; the examiner notes that by broadest reasonable interpretation “an extra 10% off” comprises a change in value, as well as the change in dollar amount from prior cited paragraphs)
updating a database based on the change request (see [0173] in which “such data can be identified in connection with the recipient account and so applied; see also [0014], [0137], [0159[, and [0234] in which user gift card information is stored in their account)
determining a plurality of gift cards stored in the database that is affected by the change request (see [0173]-[0178]; the examiner notes that the gift card holders have user accounts that are stored in the system database) 
causing a notification to be displayed by a plurality of user client devices associated with the plurality of gift cards, the notification including the item information, the change in value, and the length of time (see [0087] which describes user devices that can receive notifications; see also [0097] and [0154]-[0155] in which users receive gift card notifications including offer information details associated with the gift card; see also [0172]-[0177] in which a change to gift card information such as a limited time offer is announced to users that own a plurality of gift cards associated with the limited time offer that has been inputted into the system by the merchant)
causing a report to be displayed by the partner agent client device comprising redemption statistics associated with the plurality of gift cards (see [0170] and [0229] in which the promotion interface tracks and displays to the merchant data on transactions, promotions, user, etc.; the examiner notes that per such as [0159], the “giver” can be a merchant that is sending gift purchased gift cards to users, and then the merchant can interact with the users and take actions such as modifying gift card terms and offers)
Isaacson, however, does not appear to specify:
causing a report to be displayed by the partner agent client device comprising redemption statistics associated with the change request
Isaacson does, however, teach a report to be displayed in the promotion interface with redemption statistics.  Further, Isaacson does teach change requests by merchants for gift card terms in at least [0173]-[0178].  
Therefore, it would be obvious to one of ordinary skill in the art to combine causing a report to be displayed by the partner agent client device comprising redemption statistics associated with the change request with Isaacson because Isaacson already teaches a report with statistics for other campaigns such as gift cards distributed, and a report for a change request would allow the merchant to also gauge the particular effectiveness of the change request.  
Isaacson and , however, does not appear to specify:
receiving a change request…wherein item information comprises product or services and a location associated with the business that is affected by the change request
Dillingham teaches:
receiving a change request…wherein item information comprises product or services and a location associated with the business that is affected by the change request (see [0032] in which live coupon terms can be modified by the merchant, including product information and location)
It would be obvious to one of ordinary skill in the art to combine Dillingham with Isaacson because Isaacson already teaches modification of an existing gift card offer for business in a particular geographic region, but does not specify a location associated with a particular business, and a location with a particular business along with specific product information would give the use the information needed to quickly take advantage of the modified discount.

**The Examiner notes that, absent any further detail, “a partner agent client device associated with a business” is interpreted under broadest reasonable interpretation to one of ordinary skill in the art to include a device that is accessible to or owned or lease by a merchant or business for modifying associated gift cards, and a “partner agent” could be even the business themselves or one of their employees or hired associates or services.**

Regarding Claims 2, 9, and 16, the combination of Isaacson and Dillingham teaches:
the method of claim 8…
Isaacson further teaches:
receiving an initial data, wherein the initial data comprises an initial prepaid value and an initial redemption value (see [0094]-[0095], [0098], [0104], [0153], [0159], and [0164])
storing the initial data in the database (see [0173] in which “such data can be identified in connection with the recipient account and so applied; see also [0014], [0094]-[0098], [0137], [0159[, and [0234] in which user gift card information is stored in their account)

Regarding Claims 3, 10, and 17, the combination of Isaacson and Dillingham teaches:
the method of claim 9…
Isaacson further teaches:
wherein updating the database comprises:
updating the initial redemption value with a promotional redemption value based on the change in the value from the partner agent client device (see [0096]-[0097] and [0172]-[0175]; also [0101] and [0172] in which the change of value is for a length of time)
associating the promotional redemption value with the length of time from the partner agent client device (see [0096]-[0097] and [0172]-[0175]; also [0101] and [0172] in which the change of value is for a length of time)
 
Regarding Claims 4, 11, and 18, the combination of Isaacson and Dillingham teaches:
the method of claim 10…
Isaacson further teaches:
wherein the promotional redemption value is greater than the initial redemption value, and the length of time is a promotional period (see [0095]-[[097] and [0172]-[0178]; see also [0047], [0060] and [0067]-[0068] in which the promotional period is for a specific length of time)

Regarding Claims 5, 12, and 19, the combination of Isaacson and Dillingham teaches:
the method of claim 11…
Isaacson further teaches:
determining that the promotional period is expired (see [0101])
updating the database by replacing the promotional redemption value with the initial redemption value (see [0173] in which “such data can be identified in connection with the recipient account and so applied; see also [0014], [0137], [0159[, and [0234] in which user gift card information is stored in their account see also [0101]; the examiner notes that while Isaacson does not specifically state that after expiration the gift card is returned to the initial promotion amount, the examiner considers it inherent since Isaacson teaches an initial promotion value and an additional value for a specific time period, and therefore it would be logical that the user would still maintain their initial value after the time period of the promotional value expired)

Regarding Claims 6 and 13, the combination of Isaacson and Dillingham teaches:
the method of claim 12…
Isaacson further teaches:
determining that the gift card has been redeemed (see [0098]-[0101])
updating the database by removing the value redeemed (see [0098]-[0101])

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson, et al., Pre-Grant Publication No. 2011/0106698 A1 in view of Dillingham, et al., Pre-Grant Publication No. 2014/030407 A1 and in further view  of Kramer, et al., Pre-Grant Publication No. 2013/0137464 A1.
Regarding Claims 7 and 14, the combination of Isaacson and Dillingham teaches:
the method of claim 13…
Isaacson further teaches:
causing a post redemption notification to be displayed by a first user client device associated with the first gift card the post redemption notification including the  associated promotional information (see at least [0113] and [0124])
Isaacson and Dillingham, however, does not appear to specify:
receiving from the partner agent client device a post-redemption survey and an associated promotional information
the post redemption notification including the post redemption survey
Kramer teaches:
receiving from the partner agent client device a post-redemption survey and an associated promotional information and the post redemption notification including the post redemption survey (see  [0737]-[0739] in which the system facilitates a redemption of the coupon, and after redemption of the coupon the customer is prompted to respond to a post-redemption survey, and the survey can be requested by the merchant/venue at which the coupon was redeemed, and the system at the request of the merchant distributes the survey)
It would be obvious to one of ordinary skill in the art to combine Kramer with Isaacson and Dillingham because Isaacson already teaches a post-redemption notification sent to users, and allowing the merchant to distribute a survey would give the merchant a chance to analyze the campaign with answers to the questions they really want to know.


Regarding Claim 20, the combination of Isaacson and Dillingham teaches:
the medium of claim 19
Isaacson further teaches:
determining that the gift card has been redeemed (see [0098]-[0101]) 
updating the database by removing the value redeemed (see [0098]-[0101]) 
receiving from the partner agent client device the change request, the change request comprising any associated promotional information, and (conducting) a post redemption survey  (see [0046]-[0048], [0053]-[0054], [0060], and [0067]-[0068] which teach various aspects of the change request with the promotion information, and see also [0016], [0065]-[0066], and especially [0031] in which the survey is a post-redemption survey)
causing a post redemption notification to be displayed by a first user client device associated with the first gift card the post redemption notification including the  associated promotional information (see at least [0113] and [0124])
Isaacson and Dillingham, however, does not appear to specify:
receiving from the partner agent client device a post-redemption survey and an associated promotional information
the post redemption notification including the post redemption survey
Kramer teaches:
receiving from the partner agent client device a post-redemption survey and an associated promotional information and the post redemption notification including the post redemption survey (see  [0737]-[0739] in which the system facilitates a redemption of the coupon, and after redemption of the coupon the customer is prompted to respond to a post-redemption survey, and the survey can be requested by the merchant/venue at which the coupon was redeemed, and the system at the request of the merchant distributes the survey)
It would be obvious to one of ordinary skill in the art to combine Kramer with Isaacson and Dillingham because Isaacson already teaches a post-redemption notification sent to users, and allowing the merchant to distribute a survey would give the merchant a chance to analyze the campaign with answers to the questions they really want to know.



Response to Arguments
Regarding the rejection under 35 USC 101
Regarding the argument on pages 9-10 of the response directed to the Step 2A, Prong 1 analysis that the steps added by amendment are clearly not directed to an abstract idea as “the above elements…cannot be performed in the human mind as a mental process, to wit, the claims recite “causing a notification to be displayed by a plurality of user client devices associated with the plurality of gift cards and causing a report to be displayed by the partner agent client device comprising redemption statistics….”:
The examiner responds first of all by pointing out that these amendments have been addressed in the body of the 101 rejection above.
Further, there are many Court decisions, such as Ultramercial, buySAFE v Google, OIP Techs v Amazon, etc. in which various technical components are used for steps of the invention, but the Courts still found the steps of the invention to be abstract as they were directed to an abstract idea.  Steps that involve conventional computer functioning to automate the abstract idea do not move the analysis of the claimed invention from that of the abstract to eligible subject matter.  The MPEP 2106.05 (d) (II) lists multiple examples of conventional computer functioning such as at (i)- receiving or transmitting data over a network, (iii)- electronic record keeping, (iv)- storing and retrieving information in a memory, and (v.) presenting offers and gathering statistics.  There is no requirement for determination of the claims being directed to an abstract idea such as a mental process that each and every limitation in the claim be abstract or entirely be performed mentally.  The additional elements undergo a separate analysis.  In fact, when discussing the qualifications for what does not integrate an abstract idea into a practical application under Step 2A, Prong 2, Page 55 of the January 7th, 2019 Updated Patent Eligibility Guidance also gives as an example of when an abstract idea is not integrated into a practical application as including “an additional element…merely includes instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea.”  

Regarding the argument on pages 11-13 of the response directed to the Step 2A, Prong 2 analysis that the claimed invention “as a whole provides a specific improvement in the prior gift card systems because it allows for change requests to be received by partner agent client devices and dynamically implement to existing gift cards.  Further, the claims provide for improvement by notifying users having existing gift cards that are affected by this change by causing the user client devices associated with the gift cards to display a notification….”:
The examiner disagrees.  The steps are not technical improvements to the computer, related technology, or technical field simply because they involve a machine or are performed by a machine.  The updated rejection above lays out the rationale for why the steps are mental steps implemented on a machine.  Further, the prior art clearly shows users receiving notifications of offer/voucher changes on their devices.  There is no improvement to any “gift card systems,” but the claimed invention simply describes the automation of a known mental process using a computer and a network communication means to other devices.  Steps such as sending a notification or causing a report to be displayed are not sufficient to integrate the abstract idea into a practical application.     The MPEP 2106.05 (d) (II) lists multiple examples of conventional computer functioning such as at (i)- receiving or transmitting data over a network, (iii)- electronic record keeping, (iv)- storing and retrieving information in a memory, and (v.) presenting offers and gathering statistics.  Page 55 of the January 7th, 2019 Updated Patent Eligibility Guidance also gives as an example of when an abstract idea is not integrated into a practical application as including “an additional element…merely includes instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea.”  
Therefore, the arguments are not persuasive and the rejection is sustained.

Regarding the rejection under 35 USC 103
The applicant’s amendments to the claims have been considered but are MOOT in light of the new grounds of rejection necessitated by the applicant’s amendments to the claims.


Conclusion
The following prior art reference was not relied upon on this office action but is considered pertinent to the applicant’s invention:
Krone, Pre-Grant Publication No. 2012/0265598 A1- teaches modification of existing offers including location and reporting to merchant of modified offer results.
Kiemele, et al., Pre-Grant Publication No. 20204/0005357 A1- teaches modifying existing offers and sending notifications to users, the offers having time-limited expirations and are for specific products.
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 8:30am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682